Case 1:19-cr-20690-FAM Document 1 Entered on FLSD Docket 10/08/2019 Page 1 of 6




                          U N ITED STAT ES DISTR IC T CO UR T
                          SO UTH ERN D ISTR ICT O F FL O R ID A

                     CaseNo é'-s,h--() (.'
                              .
                                         /
                                         J' -/.
                                              ot,
                                                ztl%
 UNITED STA TES O F AM ERICA

 V.

 DEVIN LAM AR W ILSON,

       D efendant.
                                        /

                                  C RIM IN AL C O V ER SH EET

       Did this m atteroriginate from a m atterpending in the CentralRegion ofthe U nited States
       Attorney'sOfficepriorto August9,20132                   Yes          X     No

       Didthismatteroriginatefrom am atterpendingintheNorthenzRegion oftheUnited States
       Attom ey'sOfficepriorto August8,2014?                  Yes             X    No


                                                   Respectfully subm itted,

                                                   ARIA NA FA JARD O OR SH AN
                                                   UNIT STATESAJT                 EY

                                            By:     ,.
                                                   BR OO K E ELISE LA TTA
                                                   A ssistantUnited StatesA ttorney
                                                   Fla.BarN o.105315
                                                   99 N ortheast4th Street
                                                   M iam i,FL.33132-2111
                                                   Tel:(305)961-9050
                                                   Fax:(305)619-7478
                                                   Brooke.l-atta@ usdoj.gov
   Case 1:19-cr-20690-FAM Document 1 Entered on FLSD Docket 10/08/2019 Page 2 of 6

A0 91(Rev.08/09) CriminalComplaint

                                 U NITED STATESD ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAm erica                    )
                            V.                            )
               DEVIN LAMAR W ILSO N
                                                          )
                                                          )
                                                            casexo./c/-tv)-034/
                                                                              7--/-ob
                                                                                    .
                                                                                    ,$,:.
                                                                                        y
                                                          )
                                                          )

                                             CRIM INAL COM PLAINT

        1,the com plainantin thiscase,state thatthefollowing istruetothebestofmy knowledgeand belief.
Onoraboutthedatets)of                september18,2019        inthecountyof              Miami
                                                                                            -Dade          inthe
  Southern     Districtof               Florida      ,thedefendantts)violated:
           CodeSection                                            OffenseDescri
                                                                              ption
18U.S.C.j1951(a)                         HobbsActRobbery;and
18U.S.C.j924(c)(1)(A)(iii)               DischargingaFirearm in Fudherance ofaCrimeofViolence.




        Thiscriminalcomplaintisbased on these facts'
                                                   .
See attached affi
                davit.




        W Continuedontheattachedsheet.
                                                                           >

                                                                                Compl 'ant'
                                                                                          s gnature

                                                                          Sam uelBand,Speci
                                                                                          alAqent,FBI
                                                                                 Printed nameand title

Sworn to beforeme andsigned inm y presence.


Date:
                                                                                   Judge'
                                                                                        ssignature

City and state'
              .                                                    Lauren F.Louis,Uni
                                                                                    ted States M aqistrate Judqe
                                                                                 Printednameandtitle
Case 1:19-cr-20690-FAM Document 1 Entered on FLSD Docket 10/08/2019 Page 3 of 6




                 A FFIDA V IT IN SUPPO R T O F CR IM IN AL CO M PLA INT

               1,Sam uelBand,a SpecialAgentwith the FederalBureau ofInvestigation,being

 firstduly swol'
               n,hereby deposeand stateasfollows:

                    IN TR O D U CTIO N A ND O FFICER BA CK G R O U N D

               Iam aSpecialAgentwith theFederalBureau ofInvestigation (ûkFBl''),currently
 assigned to the V iolentCrim es and Fugitive Task Force ofthe FB1's M iam iDivision.M y duties

 involve the investigation ofa variety of violations of federaloffenses,including bank robberies,

 Hobbs A ctrobberies,extortion,and otherviolations of federallaw .Ihave been a SpecialA gent

 w ith the FBlsince February 2019,and have been assigned to the M iam iD ivision since thattim e.

 Priorto becom ing an FB1SpecialAgent,Iwasa police officerin Virginia w ith the Fairfax County

 Police D epartm entfrom 2013 to 2018.

               The factssetforth in thisaffidavitare based on m y personalknowledge asw ellas

 docum ents provided to m e in m y officialcapacity,infonnation obtained from other individuals,

 including ofticersandwitnesses;my review ofdocumentsandrecordsrelatedtothisinvestigation;

 com m unications with others w ho have personal know ledge of the events and circum stances

 described herein;and infonnation gained through my training and experience.The inform ation

 contained in thisaftidavitistrue and correct,to the bestofm y know ledge and belief.Because this

 aftidavit is solely for the purpose of establishing probable cause,it does not contain a1lof the

 infonnation know n aboutthis investigation.

               This A ftidavit is subm itted for the lim ited purpose of establishing probable cause

 that DEVIN LAM AR W ILSON (fiW lLSON'') did knowingly and unlawfully attempt to
 obstnzct,delay,and affectcom m erce and the m ovem entofarticlesand cornm odities in com m erce
Case 1:19-cr-20690-FAM Document 1 Entered on FLSD Docket 10/08/2019 Page 4 of 6




 by means ofrobbery,in violation ofTitle 18,United States Code,Section l951(a),and did
 know ingly and unlaw fully possessand brandish a firearm in furtherance ofa crim e ofviolence, in

 violationofTitle18,UnitedStatesCode,Sedion924(c)(1)(A)(iii).
                                     PR O BA BLE CA U SE

        4.     On or about September 18,2019,at approximately 8:34 p.m.,a male (the
 tcsubjecf'llentered a Valero gas station convenience store,located at 11301N.W .27th Ave.,
 M iami,Florida.zTheSubjectwalkedto theback,retrieved asix-pack ofStellaArtoisbeerfrom

 thecooler,andplaceditontothecounter.TheSubjectthenrequestedapackofcigarettesfrom the
 clerkattheregister(theSivictim''),whowasstandingontheoppositesideofthecounterbehinda
 securityglasswindow.AstheVictim reachedforthecigarettes,theSubjectretrievedablack and
 silversemi-automaticfireannfrom hiswaistband,andpointeditattheVictim.TheSubjectpulled
 theslidebackonthefireanninanattempttoloadtheweapon.TheSubjectthenorderedtheVictim
 to open the security glassw indow and open the register.

               TheVictim compliedwiththeSubject'sinstructionsandhandedhim approximately
 $1,800cashfrom theregister.TheSubjectthen orderedtheVictim to layon thefloor,facedown,
 andnotlookback.AstheVictim wasontheground,theSubjectleanedoverthecounterandfired
 asingleshottowardstheVictim.TheVictim wasnotstrucknorwassheinjured.TheSubjectthen
 fled on footthrough the parking 1ottow ard N .W .113th Street,M iam i,Florida.




 1TheSubjectwaslateridentifiedasDevinLamarW ilson.
 2The location ofthe crim e is approxim ately 3.5 m ilesfrom W ILSON 'S residence.
Case 1:19-cr-20690-FAM Document 1 Entered on FLSD Docket 10/08/2019 Page 5 of 6



                The Victim imm ediately called 911.Law enforcem entresponded to Valero and

 processed the scene.O fficers collected a 9m m shellcasing which read (ûW inchester9m m Lugerr''

 andthesix-packofbeerthatwasleftbehindbytheSubjed.
               Law enforeementcolleded a surveillance video from the interiorofValero.The

 videoreflectstheentireincidentin1 11.TheSubjectwasablackmale,approximately20-30years
 old,w ho w ore a black hooded sw eatshirt,red/m aroon shoes,white socks,and tan-colored shorts.

        8.     Law enforcem entcanvassed the area nearV alero for additionalvideo surveillance.

 A second surveillancevideo was obtained from a nearby residence located at2615 N .W .113th

 Street,M iami,Florida.A review ofsurveillancefootagerevealed thatthe Subjectanived in a
 white,Chevrolet lm pala,exited the vehicle from the backseat and w alked tow ard the station.A

 shorttimelater,theSubjectisseenreturningtothevehicleholdinganitem inhishands,andenters
 the backseat. The vehicle traveled on N .W . 113th Street, the sam e direction as W ILSO N 'S

 residence.

               O n O ctober 3, 2019, law enforcem ent received an A utom atic Fingem rint

 Identitication System (AFIS)latenttingerprintnotification.Thefingerprintscollected offofthe
 cardboard of the Stella A rtois six-pack of beer, m atched the know n fingerprints of DEV FN

 LAM AR W ILSON (CûW 1LSON'').
        10.    Based on thisinfonnation,1aw enforcementadm inistered an eightperson,double-

 blind,photographiclineup to the Victim thatincluded W ILSON .U pon review ing thephotographic

 lineup,the V ictim im m ediately identified W ILSON as the person w ho robbed her atV alero on

 Septem ber18,2019.

        11.    V alero isa globalchem icaland oi1com pany w hich operates anationalchain ofgas

 stations.The V alero gas station,at the center of this crim e,operates in interstate and foreign
Case 1:19-cr-20690-FAM Document 1 Entered on FLSD Docket 10/08/2019 Page 6 of 6



 com m erce.The com pany w hich m anufactured the bulletfired by W ILSON ,leftatthe scene ofthe

 robbery is W inchester.W inchester isan am m unition com pany located in the state of Illinois and

 operates in interstate com m erce.

                                         C O N CLU SIO N

        12.     Based upon the information provided above,lrespedfully submitthatprobable

 causeexiststoDEVIN LAM AR W ILSON (fdW lLSON'')didknowinglyandunlawfullyattempt
 to obstruct, delay, and affect com m erce and the m ovem ent of articles and com m odities in

 commercebymeansofrobbery,inviolationofTitle18,UnitedStatesCode,Section l951(a),and
 didknowinglyandunlaw fullypossessand brandish afirearm infurtheranceofacrim eofviolence,

 inviolationofTitle 18,United StatesCode,Section924(c)(1)(A)(iii).
 FURTHER Y OU R A FFIA N T SA YETH N O T.


                                                    Respectfully subm itted,




                                                    Sam u     nd
                                                    SpecialA gent
                                                    FederalBureau ofInvestigation


 Subsc 'bed and sworn to beforem e
 this     dayofOctober,201% at
 M iam i,Fl ' a



              LE LA U REN F.LOU IS
 UNITED STATESMAGISTG TEJUDGE



                                                k
